PER CURIAM.
Brian Keith Clyburn appeals the district court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint and denying reconsideration of that order. We have reviewed the record, the district court’s opinion and orders, and the magistrate judge’s report and recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Clyburn v. Police Dep’t, No. CA-00-2817-20-AK-7 (D.S.C. Sept. 19 & Nov. 2, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.